Citation Nr: 0304014	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-08 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to March 16, 1999 for 
the grant of service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran submitted a claim of entitlement to service 
connection for multiple sclerosis on March 16, 1999.

3.  The RO granted service connection for multiple sclerosis 
effective from March 16, 1999, the date of claim.


CONCLUSION OF LAW

The criteria for an effective date prior to March 16, 1999 
for the grant of service connection for multiple sclerosis 
have not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate her claim by 
means of the discussions in the June 2001 rating decision and 
March 2002 Statement of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of her claim and of the type of evidence that 
she needed to submit to substantiate that claim.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to her claim, informed her of the 
reasons for the denial, and provided her with additional 
opportunity to present evidence and argument in support of 
her claim.  Therefore, the Board finds that the rating 
decision, Statement of the Case, and related letters provided 
to the veteran specifically satisfy the notice requirements 
of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the relevant evidence of record.  The Board notes 
that, in a claim for an earlier effective date, the 
submission of evidence that would be probative in other types 
of claims, would not be relevant.  For example, current 
medical evidence is not dispositive in a claim for an earlier 
effective date.  Rather, the veteran must present evidence 
that she submitted an earlier claim.  Finally, the veteran 
did not request a personal hearing.  Therefore, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151(a) (2002).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2002); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  In determining when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See 38 U.S.C.A. § 7104(a) (West 1991); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

In evaluating the veteran's claim for an earlier effective 
date for an original grant of service connection, the 
effective date shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  In 
all other instances, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2) (2002).

The record shows that the veteran initially submitted a claim 
of entitlement to service connection for multiple sclerosis 
on March 16, 1999.  In her application for compensation, the 
veteran stated that she had not previously filed a claim for 
any VA benefit. 

The veteran alleges that she should be assigned an effective 
date prior to March 16, 1999 because she was diagnosed with 
multiple sclerosis in July 1987.  The medical evidence of 
record establishes that the veteran was, in fact, diagnosed 
with multiple sclerosis in July 1987.  The veteran also 
contends that she did not file a claim prior to March 16, 
1999 because she received inaccurate information from VA 
representatives.  She states that she called the VA in July 
1987 and in January 1993.  On those occasions, the VA 
telephone representatives indicated that the veteran was not 
entitled to VA benefits and did not advise her to file an 
application.

Upon review of the claims file, the Board can identify no 
claim, formal or informal, prior to the March 16, 1999 claim.  
Moreover, the veteran has not alleged that she filed a claim 
prior to that date.  Rather, she believes that she is 
entitled to an earlier effective date because she was not 
advised to file a claim when she was diagnosed with multiple 
sclerosis.  The Board is sympathetic to the veteran's 
contentions; however, the Board is bound by the applicable 
law that provides that the assigned effective date must be 
the later of the date entitlement arose or date of receipt of 
the claim.

In light of the foregoing, the March 16, 1999 date of claim 
is the earliest possible date in determining an effective 
date for the grant of service connection for multiple 
sclerosis.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (r) (2002).  Accordingly, an effective date prior to 
March 16, 1999 is denied.


ORDER

An effective date prior to March 16, 1999 for the grant of 
service connection for multiple sclerosis is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

